                                                                                                          U,
                                * Health-Scripts                    4ii9 (?ip LLs
                                                                                                          rj
                                                                                                          oJ




                                                                                                          (51
                                                                                                          -1
                                                                                                          U,




                               Treatment of Acute Otitis Externa (AOE) and Acute Otitis Media
                             • With Tympanostorny Tubes (AOMT): An Interactive Experience


                                    Date: Thursday, November 5, 2015
                             6:30 PM Reception 7:00 PM Program and Dinner
                              Speaker: Michael Pratt, MD, FAC.S
                         Woodstoclc Ear, Nose and Throatl Woodstock. GA
  Location: Eddie Medot’s 10808 Montgomery Rd., Cincinnati, Ohio 4242 Phone: (513)4891212

    S        4
                                                                                                                Case: 1:19-cv-00901-TSB Doc #: 1-1 Filed: 10/24/19 Page: 1 of 2 PAGEID #: 8




RSVP www..Health-Scripts..comlRSVPear. 919-380-9810 or Fax form to 1-888-285-7586

                      Offered by Health-Scripts in conjunction with our educational partner.
                 Sponsored by Alcon- We partner with the best
                                                         names in heallhcare to help you help patients.
                     ___________
                     ______________________
                                 ____       _________    ___________
                                                                                         ___________
                                                                                          ______________________
                                                                                                      ______________________
                                                                                                                  ______________
     Case: 1:19-cv-00901-TSB Doc #: 1-1 Filed: 10/24/19 Page: 2 of 2 PAGEID #: 9
11-e4-2r15 Sz28
                                                                                                                                                         1 2/2




                                                       Health-Scripts                          hi;n                ‘c1p

                                           Please complete this RSVP form for the
             Treatment of Acute Otitis Externa (AOE) and Acute Otitis Media with
                  Tympanostomy Tubes (AOMT): An Interactive Experience
                                On November 5 in Cincinnati
       First Name                          ..
                                                                               Last Name
                                        fJ Nurse Practitioner                          fl Physician Assistant
       Specialty
       Business Address

                                                                               State

       Zip                                                                     Phone

       Email




       0 Fax this form to:                             1-888-285-7586

      e         RSVP Onilne at: www.Health-Soripts.com/RSVPear
                Email to: jjheaIth-scripts.com
                Call us at: (919) 380-9810
                      I urn unable to attend thu program but please Inform me about future programs.

                       am not interested i attending this program or future programs. Please remove me
                     from your list, Please Include name and address for removal.
                       To have your fax number removed from our database, call thIs toil-free number 1-844-300-S20
                       or fax 1-868-2557586
      ay aubmlttn9 thla form I undemiand that I em aMna Health-Scripts permissIon to use my personal lnfomrafon to provide me with InformaHon
      end offers from hoailhcare companies I understand I may revole my permission at any Ursa by e-matlna us at confect(fleaJth.aortptacom.
      In adherence with PhRMA guidelines spouses or other guests are not permitted to attend.
      If you are licensed In any state or other jurIsdictIon, or era an a 1oyee or contractor of any orpenizadon or governmental entIty that limits or
      prohibits meals from pharmaceutIcal companies, please IdentIty yourself.
      For eli attendees, please be advised that InformatIon such as your name and the value of the meel or other Items of vakie you receive may be
      publicly disclosed.
      This promotIonal actIvity Is not accredited.

                                 (C) 2014 Ncvattis 10/2014 MISI42S7MS
     a Ncwrl.t tmçwtrty
